DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 02/16/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-6 and 8-21 are still pending. 
3. 	Claim 7 was cancelled.
4. 	Claim 21 is new.
5. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
6. 	The drawings filed on 05/22/2020 have been accepted.

II. Rejections Under 35 U.S.C. 112
7. 	Applicant's arguments with respect to claim(s) 5 rejected under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 102
8. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.



IV. Rejections Under 35 U.S.C. 103
9. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
10. 	Claims 1-6 and 8-21 are allowed. See previous office action with notification date 12/09/2021 and the arguments by the Applicant(s) filed on 02/16/2022 for specific reasons for allowability. 

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Baumann (Patent No.: US 9,746,345) teaches “A method and an apparatus for determining a rotation angle of a rotor in a motor with the aid of angle sensors by measurement of reference values and correction of the effected computations” (Abstract).
b)	Hammerschmidt (Patent No.: US 7,203,618) teaches “A method for adjusting a determination rule for an error compensation of an angle sensor is designed to detect a first component of a direction along a first axis and a second component of a direction along a second axis, and to determine an angle of the direction according to the determination rule based on the first and second components. The method includes: detecting values of component pairs consisting of two predetermined components for the calculation of offset and/or amplitude and/or axis-angle errors” (Abstract).

12.	The prior art of record, alone or in combination, does not disclose or suggest the allowable subject matter of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867